Citation Nr: 1210967	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-13 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected bilateral hallux valgus and hammertoes.

2.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected bilateral hallux valgus and hammertoes.

3.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected bilateral hallux valgus and hammertoes.

4.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected bilateral hallux valgus and hammertoes.

5.  Entitlement to service connection for a right ankle disorder, including as secondary to service-connected bilateral hallux valgus and hammertoes.

6.  Entitlement to service connection for a left ankle disorder, including as secondary to service-connected bilateral hallux valgus and hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  A right hip disorder did not have onset during active service, was not caused by active service, was not caused or aggravated by service-connected bilateral hallux valgus and hammertoes, and arthritis of the right hip did not manifest within one year of separation from active service.  

2.  A left hip disorder did not have onset during active service, was not caused by active service, was not caused or aggravated by service-connected bilateral hallux valgus and hammertoes, and arthritis of the left hip did not manifest within one year of separation from active service

3.  A right knee disorder did not have onset during active service, was not caused by active service, was not caused or aggravated by service-connected bilateral hallux valgus and hammertoes, and arthritis of the right knee did not manifest within one year of separation from active service.  

4.  A left knee disorder did not have onset during active service, was not caused by active service, was not caused or aggravated by service-connected bilateral hallux valgus and hammertoes, and arthritis of the left knee did not manifest within one year of separation from active service.  

5.  A right ankle disorder did not have onset during active service, was not caused by active service, was not caused or aggravated by service-connected bilateral hallux valgus and hammertoes, and arthritis of the right ankle did not manifest within one year of separation from active service.

6.  A left ankle disorder did not have onset during active service, was not caused by active service, was not caused or aggravated by service-connected bilateral hallux valgus and hammertoes, and arthritis of the left ankle did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2011); 38 C.F.R. § 3.310 (2006).  

2.  A left hip disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), (2011); 38 C.F.R. § 3.310 (2006).  

3.  A right knee disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2011); 38 C.F.R. § 3.310 (2006).

4.  A left knee disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2011); 38 C.F.R. § 3.310 (2006).

5.  A right ankle disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2011); 38 C.F.R. § 3.310 (2006).

6.  A left ankle disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
	
Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA received the Veteran's claim of entitlement to service connection for bilateral hip and bilateral ankle disorders in February 2004 and for bilateral knee disorders in June 2004.  The RO provided adequate notice in letters sent to the Veteran in February 2004, June 2004, and December 2006.  Notice that addressed disability ratings and effective dates was sent after the initial unfavorable adjudication by the RO so there is timing error in the notice provided.  However, since such notice was sent the Veteran has had a meaningful opportunity to participate in the processing of his claims and the RO has readjudicated the claims as recently as July 2011 when it issued a supplemental statement of the case.  Hence, the timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  

VA has a duty to assist claimants in the development of their claims.  This duty includes assisting in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, post-service records of treatment provided by a military medical facility, and private treatment records.  There are no reports of relevant outstanding records.  

In September 2010, VA afforded the Veteran an examination with regard to the issues on appeal.  After examination and review of the claims file, the examiner provided a relevant medical opinion.  In the report of examination, the examiner sufficiently described the Veteran's orthopedic disabilities that are the subject of this decision.  It is clear that the examiner considered the relevant medical history including previous examinations.  The examiner's expert opinion included a sufficient basis for the conclusion reached.  This case turns on whether Veteran has bilateral ankle, knee and/or hip disorders that are etiologically related to his active service or caused or aggravated by his service connected bilateral hallux valgus and hammertoes, questions the examiner addressed in the opinion.  The opinion is therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the claimant's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  

Prior to the September 2010 examination, VA had afforded the Veteran relevant examinations in February 2004, June 2004, July 2004, and November 2006.  Those examinations were limited in scope as to the issues addressed.  The June 2004 examination was adequate as to whether the Veteran's right ankle disorder was caused by an injury of his right ankle during service.  Id.  The July 2004 examination is adequate as to whether his bilateral knee disorder is related to his service-connected bilateral hallux valgus.  Id.  The November 2006 examination is adequate as to whether any of the claimed disorders are caused or aggravated by the Veteran's bilateral hallux valgus.  Id.  

In April 2010, the Board remanded this matter for additional development, directing the RO to additional VA treatment records, provide the Veteran an examination and obtain a relevant opinion, and readjudicate the claims.  In compliance with that Remand, the RO obtained the records, provided the examination and obtained the opinion, and readjudicated the claim.  See Stegall v.West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

The Veteran contends that he has disorders of his ankles, knees, and hips that were either directly caused by his active service, caused by his service-connected bilateral hallux valgus and hammertoes disability, or aggravated by his service-connected hallux valgus and hammertoes disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has contended that service connection is warranted on a secondary service connection theory of entitlement.  "Secondary service connection" means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 was revised effective October 10, 2006, during the course of the Veteran's appeal.  That revision imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 Fed. Reg. 25179 (2004). 

Service treatment records document that on April 23, 1979 the Veteran complained of an injury of his right ankle incurred while playing softball.  His right foot was edematous and slightly discolored, had reduced range of motion, and was painful when weight was applied and when flexion or extension was attempted.  An x-ray report, dated August 23, 1979, documents a pertinent history of "injured leg playing softball" and states that there was no evidence of bone or joint pathology.  Assessment was sprain of the right ankle and no fracture.  Subsequent service treatment records are negative for any complaints, findings, or treatment of the Veteran's right ankle.  

In March 1981, the Veteran was seen for a twisting injury of his right knee.  Examination of the right knee revealed full range of motion, very slight medial side tenderness, no effusion, negative McMurray's, and a stable joint.  The assessment was minor strain.  Subsequent service treatment records are negative for any complaints, findings, or treatment of the Veteran's right knee.  

A July 1989 report of medical examination documents that the Veteran had an abnormal clinical evaluation of his lower extremities.  A note explains that the Veteran had "bilateral bunion deformities, 1st [metatarsals], right greater than left."  A flight surgeon's office entry in January 1990 found bilateral hallux valgus, but was otherwise healthy.  

Although the service treatment records document 1979 and 1981 right ankle and right knee injuries, the lack of any subsequent complaints, findings, or treatment indicates that there were no chronic residuals shown during the Veteran's remaining military service.  The 1989 report and the 1990 entry show that shortly before the Veteran's retirement from active service, he had no symptoms or disorders other than of his feet.  There is no evidence of complaints or findings of a hip disorder in service.  Accordingly, the Veteran's service treatment records are evidence against a finding of onset of chronic disorders of either hip, either knee, or either ankle during service.  

Upon retirement from active service, the Veteran filed a claim of entitlement to service connection for skin, vision, cardiac, and feet disorders.  The Veteran was afforded a VA examination in July 1990.  The examination report does not include symptoms or findings regarding either hip, either knee, or either ankle.  In a November 1990 rating decision, service connection for hallux valgus and hammertoes, right foot and hallux valgus and hammertoes, left foot was granted.  

Although the Veteran sought benefits for cardiac, vision, skin, and foot disabilities but did not mention any symptoms with regard to his hips, knees, or ankles at that time, tends to show that he had no symptoms of the hips, knees, or ankles at that time.  This is consistent with the lack of reported complaints and symptoms of a bilateral hip disorder, a left hip disorder, and a left ankle disorder in the service treatment records, as well the lack of reported complaints, findings, or treatment of a right knee and a right ankle subsequent to the injuries reported in 1981 and 1979, respectively.  

In February 2004, the Veteran claimed entitlement to service connection for bilateral ankle pain and bilateral hip pain, secondary to his service-connected hallux valgus of his feet.  VA provided the Veteran examinations in February 2004, June 2004, July 2004, November 2006, and September 2010.  These examination reports contain relevant findings and medical opinions.  The last examination was conducted pursuant to a remand from the Board in May 2010.  The findings from the examinations prior to September 2010 are relevant and probative evidence.  The opinions are also generally relevant and probative evidence, within their respective scope.  The September 2010 examination was provided because the earlier opinions were inadequate due to limitations in scope.  Those inadequacies do not however render the findings or the reports from the Veteran nonprobative or render the comments of the examiner's nonprobative as to what was addressed and supported by rationale.  

In February 2004 the Veteran underwent a VA examination with regard to his claim of entitlement to service connection for bilateral hip and bilateral ankle disorders secondary to his service-connected disabilities of his feet.  The examiner indicated review of the claims file and documented results of the examination interview with the Veteran.  The Veteran reported that his ankles and hips had been "hurting a little bit for some time now."  The examiner stated that the Veteran was vague as to any description of the discomfort in his ankles or hips and that the Veteran had stated only that he had developed some achiness in his ankles and hips, which he believed was related to his feet.  The examiner commented that the Veteran was rather obese and that this might add to the arthralgia of the ankle and hip.  

After the physical examination, the examiner explained "I do not believe that this gentleman has much of a pathology at all in his ankle or hip condition, and I am certainly not convinced it is due to his service-connected foot condition."  The examiner stated that the Veteran walked without much problem and did not express, even when asked, that he any limitation in his walking.  The examiner indicated that the Veteran did walk with antalgic gain but did not seem to have much pain in either foot.  The examiner stated that as a consequence, "I do not believe that any ankle or hip pain that he may have has really much to do with his foot condition."  

March 2004 x-ray reports document that the Veteran had bilateral arthritic changes involving his hips, left much greater than right, and degenerative changes involving both ankles.  

The February 2004 examination report is of limited probative value.  The March 2004 x-ray evidence shows that the Veteran had pathology of his hips and ankles at that time; a fact that renders the examiner's statement regarding any disorder of his hips or ankles of no value.  What is of value in the report is the Veteran's report that he had pain for some time and the examiner's statement regarding the Veteran's obesity.  Favorable to the Veteran's claims is that his report confirms that he had symptoms for an undetermined time prior to the examination, a fact that tends to confirm that he had disorders of his ankles and hips as of February 2004.  Unfavorable to the claims is the attribution of the Veteran's claimed conditions to obesity.  

In June 2004 the Veteran underwent a VA examination that addressed complaints involving his right ankle.  The examiner indicated review of the claims file and commented that service treatment records documented a right ankle injury in 1979 but included no other references to ankle problems.  During the examination, the Veteran reported that his bilateral ankle pain began approximately eight to nine months prior to the examination but that he was unsure if he had any minimal discomforts prior to that time.  The Veteran also expressed concern about his knees and hips.  The Veteran reported that he had daily pain, stiffness, and weakness of his right ankle and that his right ankle gave way two to three times per day.  He reported that he could no longer run or exercise due to his right ankle.  

The examiner stated that the Veteran did not initially recall the 1979 ankle injury but recalled the injury after the examiner showed him the service treatment records.  The examiner again noted that the Veteran reported that ankle pains began eight to nine months prior to the examination and that he may have had some slight discomfort of the ankle prior to then but did not recall.  

The examiner diagnosed musculoligamentous strain in the right ankle and stated that x-rays were ordered to determine if there were any degenerative changes present and whether there was any discrepancy between such changes in both ankles.  The examiner opined that it was "less likely than not" that the Veteran's right ankle injury during service caused his current right ankle disorder.  The examiner based this opinion on the single entry in the Veteran's service treatment records regarding his right ankle and that the Veteran reported his current ankle pains began in the last eight or nine months.  

In an addendum to the report the examiner noted that x-rays of the Veteran's ankles revealed bilateral calcaneal spurs.  The examiner explained that because both ankles had equal spurs and because there was no discrepancy between the left ankle and right ankle, as would be expected if the current right ankle problems were due to an old injury, it was "less likely than not" that the inservice right ankle injury caused the Veteran's current right ankle disorder.  The examiner explained that although medical literature frequently finds degenerative changes in a previously injured joint, in this case, x-rays showed equal changes in both ankles.  

This examination report is therefore evidence against a finding that the Veteran currently has a right ankle disorder due to his inservice right ankle injury.  The examiner's conclusion is well explained and was based on sufficient facts and data.  For these reasons the Board affords the report significant probative weight as to whether a current right ankle disorder is directly due to the Veteran's active service.  

In July 2004, the Veteran underwent a VA examination specific to his claim of entitlement to service connection for bilateral knee disorders.  The Veteran stated that after service he had worked in jobs that did not require him to be on his feet for extended periods, until recently when he began teaching in middle school.  He reported that he had problems with bunions since active service, and that he had knee pain since approximately the year 2000, mainly in the anterior portion of his knee.  The Veteran stated that at times the pain radiated to his hips.  

Physical examination revealed pain free motion of his ankles.  X-rays of the knees revealed degenerative joint disease of both patellofemoral joints.  The assessment was bilateral bunions and bilateral patellofemoral joint disease.  

The examiner opined that it was unlikely that the bilateral knee disorder was due to the service-connected hallux valgus.  The examiner explained "I have never come across any reports in the orthopedic literature that states a hallux valgus in any way connected to patellofemoral joint disease."  The examiner stated that biomechanically there was a slight possibility that it "could" be related if it were of the medial or lateral compartments, but as the Veteran's major problem was patellofemoral, the examiner concluded that it was not related.  

The Board finds this report to be evidence against the Veteran's claims of entitlement to service connection for a bilateral knee disorder.  The conclusion reached was supported by reasoning based upon the state of medical knowledge and the disorder diagnosed, a patellofemoral disorder, as explained by the examiner.  Therefore the Board assigns it significant weight.  

Associated with the claims file are records of treatment of the Veteran through military medical facilities after his retirement from active service.  A March 2004 treatment record report's the Veteran's complaint of a long history of foot problems, with daily ankle pain.  Another treatment record reports that the Veteran complained of a five year history of foot pain and "[h]as since developed ankle and hip pain 2/2 "compensating.""  The assessment included that the Veteran had joint pain in his hip and ankle, and commented that these symptoms "may" be related to his foot disorders.  June 2005 treatment records include the Veteran's report of chronic right knee pain.  He stated that he no known injury, but that he had associated pain with prolonged walking.  He reported that he had no problems with the contralateral knee.  

These medical records support a finding that the Veteran had disorders of his lower extremities during the course of his claim and appeal.  The only evidence that could be construed as relating his foot disorders with the pain in his ankle, hip, and knee are the examiner's comment that the Veteran's current disorders "may" be related to his foot problems, and that the Veteran had a five-year history of ankle pain and had since ankle and hip pain "compensating."  The first comment is couched in terms of "may" and is therefore speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  Moreover, it is unsupported by any rationale.  As such the Board assigns it little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App.  295, 304 (2008) (explaining that "most of the value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  The second statement by the examiner is also devoid of any supporting rationale and hence it is also afforded very little probative weight.  Id. at 304.  

In April 2006, the Veteran submitted a February 2006 post-service military treatment record.  The examiner stated that the Veteran was seen for follow-up from right ankle, knee, and hip pain as a result of his severely deformed feet, with bilateral hallux valgus.  The examiner stated that "It is my belief that the current pain he is experiencing in his right lower extremity joints is primarily a result of this patient "splinting" his weight off of his painful feet for the past 15 years and thus, placing an increased workload on his other lower extremity joints."  

This report is evidence favorable to the Veteran's claim of entitlement to service connection for a right knee disorder on a secondary service-connection theory of entitlement.  The clinician provided a rationale for the opinion.  The Board assigns minimal weight to the opinion however, because although the clinician provided an explanation for the conclusion, the clinician's lack of explanation as to why the clinician determined that the Veteran's right lower extremity disorder or disorders were related to his bilateral foot disorders but did not address any disorder or lack thereof of the left lower extremity leaves a considerable discrepancy in the rationale provided.  This discrepancy is heightened by the fact that, according to the addendum to the June 2004 VA examination report, there is no difference in the pathology of at least one set of joints of the Veteran's lower extremity, his ankles.  This discrepancy tends to lessen the weight assigned to the clinician's opinion.  

Associated with the claims file are records of treatment in May and June 2006 by "J.L.," D.P.M.  Dr. J.L. noted that the Veteran reported that he wore braces for his feet and ankles, although he did not wear them on the date of the examinations.  Dr. J.L. noted the Veteran's report that the braces made it difficult to wear enclosed shoes and that he lacked ankle stability.  These notes do not provide any evidence of a connection between symptoms of the Veteran's hips, knees, or ankles and the service-connected disorders of his feet.  

In November 2006 the Veteran again underwent a VA examination with regard to his claim of entitlement to service connection for bilateral hip, knee, and ankle disorders.  The examiner indicated review of the Veteran's claims file and noted that the Veteran reported that he had pain, stiffness, and feelings of instability of both knees, hips, and ankles.  Following examination and x-rays, the diagnoses were bilateral coxarthorsis, bilateral gonarthrosis, left tibial talar arthritis, and left patellofemoral arthritis.  

The examiner opined that the Veteran's bilateral hip, knee and ankle disorders were "less likely as not" caused by or aggravated by his bilateral foot disorders.  The examiner explained as follows:  "I am aware of no orthopedic literature which supports hallux valgus causing diffuse bilateral coxarthrosis or gonarthrosis.  In addition, without mere speculation I cannot suggest that the bilateral hallux valgus aggravated the patient's bilateral hip, knee and ankle condition."  

The November 2006 report is evidence against a finding that the Veteran's bilateral hip, knee, or ankle disorders were caused or aggravated by his service-connected bilateral foot disorders.  Although the examiner's rationale is not extensive, the rationale itself indicates that an extensive rationale is not necessarily called for.  However, because the rationale is brief, the Board assigns the report a less probative weight than had the examiner provided more explanation.  

Following the Board's May 2010 Remand, VA afforded the Veteran another examination in September 2010.  The examiner indicated review of the claims file and provided detailed notes as to the Veteran's relevant medical history, including the past examinations.  The examiner stated that the Veteran ambulated with a limp and had an antalgic gait, secondary to the currently claimed disorders, as well as a result of the foot deformities.  The examination included x-rays of the Veteran's ankles, knees, pelvis, and hips.  X-rays of his ankles and feet, revealed degenerative changes of his mid foot, bilateral pes planus, and "suspect old trauma of the bilateral medial malleolus."  X-rays of his knees yielded an impression of bilateral degenerative changes and left leg length discrepancy.  X-rays of the hips and pelvis indicated advanced left hip and moderate right hip degenerative joint disease.  The diagnoses were mild cortical irregularity of the bilateral medial malleolus, left greater than right; bilateral patellofemoral degenerative changes; and bilateral hip degenerative joint disease.  

The examiner concluded that the current bilateral ankle, knee, and hip disorders were "less likely as not" caused by, a result of, or aggravated by military service or service-connected bilateral foot disorder.  With regard to a direct relationship of the Veteran's current bilateral hip, knee, or ankle disorders to the Veteran's military service, the examiner stated 

Specifically, with regards to the documented right ankle sprain in 1979, and the right knee strain in 1981, these documented incidents appear to be acute events that resolved following appropriate treatment.  There is no documentation or other evidence that these events resulted in any chronic, ongoing conditions that resulted in his current joint complaints as described in this report.  Furthermore, although veteran states that he did have increased stress during the service with regard to the joints of the lower extremities, there is no documentation that veteran experienced any significant undue stress such as to result in chronic changes or conditions as examined and diagnosed in this report.  

After noting results of the previous VA examinations, the examiner further stated 

Following review of veteran's past history, his interim history since his last C&P evaluation, as well as his current physical findings and x-ray results, this examiner notes no new findings of a compelling nature which would contradict previous orthopedic opinions.  It is noted the veteran has undergone surgery to the right foot in the interim since his last orthopedic C&P evaluation, however, no new findings of the knees, ankles, or hips are present that would suggest aggravation or causation regarding the claimed conditions.  This examiner could find no compelling medical evidence nor any other preponderance of medical evidence to support any substantive change is (sic) veteran's history, physical findings, or x-ray findings which would contradict previous opinions regarding bilateral ankle, bilateral knee, and bilateral hip condition as they relate to his service-connected bilateral foot condition.  Again, to restate, this examiner agrees with previous opinions that it is less likely as not that veteran's current bilateral ankle, bilateral knee, and/or bilateral hip condition are due to or the result of his bilateral foot condition.  Furthermore, this examiner opines that it is less likely as not that his current bilateral hip, bilateral knee, and bilateral ankle condition have been permanently aggravated or aggravated be on (sic) normal progression, due to his service-connected bilateral foot condition.  Reasoning and basis for this is that this examiner can find no medical evidence to quantitate any aggravation of the ankle, knee, or hip condition that is directly due to or a result of his service-connected bilateral foot condition.  

This opinion is comprehensive in that it takes into consideration all claimed disabilities and provides evidence relevant to both direct and secondary theories of entitlement. It is also supported by sufficient rationale.  The examiner clearly took into account the evidence of record, including the previous examination reports.  The explanation reflects consideration of those previous reports but also reflects the examiner's own opinion based on the evidence of record.  

It is noted that at one point the examiner used the language "preponderance of medical evidence" and the Board is aware that a preponderance of evidence is not required to prove a claim as to any fact necessary for service connection.  However, the language must be considered in context.  The examiner was referring to whether the evidence was such as to alter his agreement with previous examination reports, not whether the evidence preponderates against a finding that the disorders of the Veteran's hips, knees, or ankles are the result of service or his service connected bilateral foot disabilities or aggravated by his service connected bilateral foot disabilities.  The statement "[r]easoning and basis for this is that this examiner can find no medical evidence to quantitate any aggravation of the ankle, knee, or hip condition that is directly due to or a result of his service-connected bilateral foot condition" dispels any notion that the examiner's conclusions were based on an improper preponderance standard.  Clear from the opinion as a whole is that the examiner found no support for findings favorable to grant of service connection for disorders of either hip, either knee, or either ankle.  As a matter of completeness, the term "C&P evaluation" is equivalent to "compensation and pension examination."  Accordingly, the Board affords this examination report considerable probative weight which is unfavorable to a grant of service connection for the claimed disorders on either a direct or secondary theory of entitlement.  

The Veteran has submitted statements from laypersons in support of his claims.  In a February 2004 statement, the Veteran's spouse reported that the Veteran had to stop running and walking because his feet bothered him more as time passed.  She stated that he was not able to walk for an extended period of time.  She also offered her opinion that the disabilities of his feet caused problems with his hip, leg, ankles, as well as other problems.  

In June 2006, the Veteran submitted statements from his daughter and from "O.H."  The Veteran's daughter stated that she had observed the Veteran having difficulty going from a sitting position to a standing position, and had observed him gritting his teeth due to pain.  She offered her opinion that the disabilities of his feet affected his knees, hips, and back.  O.H. stated that she had known the Veteran for thirty years and had noticed a drastic change in how he walked.  She reported that the mobility of his hips, knees, legs, and lower back were affected.  She stated that the Veteran complained about those areas and had difficulty keeping up with others as far as walking, running, and bending.  She offered her opinion that his deformed feet caused a change in his gait.  

In June 2006, the Veteran and his spouse testified at a hearing before the RO.  The Veteran testified that he could only walk ten to fifteen feet without pain.  His spouse testified that the Veteran had difficulty with his shoes and with walking due to his feet.  She also stated that the Veteran is unsteady due to his feet and that he had fallen.  

In March 2010, the Veteran submitted a statement in which he reported that his active service duties as a transporter and cargo specialist placed stress on his knees, lower back, and feet.  He explained that this was due to loading and unloading aircraft and trucks and servicing aircraft.  

To the extent that the Veteran, his spouse, his daughter, and O.H. have reported observed behavior and symptoms, the statements are competent evidence.  The statements of observed behavior and symptoms are evidence relevant to his current disorders of his hips, knees, and ankles.  These statements along with the medical evidence show that the Veteran had pain in his hips, knees, and ankles.  

These statements, however, are not competent evidence that the Veteran's foot disabilities have caused or aggravated any disorders of his hips, knees, and ankles or that stress due to his inservice duties have caused disorders of his hips, knees, and ankles.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether loading and unloading aircraft and trucks and servicing aircraft caused his current disorders of the hips, knees, or ankles, or whether his service-connected foot disabilities caused or aggravated disorders of his hips, knees, or ankles do not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of medicine.  It is not shown that the Veteran, his spouse, his daughter, or O.H. are otherwise qualified through specialized education, training or experience to offer a probative opinion as to etiology of disorders of his hips, knees, or ankles.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition noted during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury inservice there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service separation is required to support the claim.  Id. 

Although the service treatment records document 1979 and 1981 right ankle and right knee injuries, the lack of any subsequent complaints, findings, or treatment indicates that there were no chronic residuals shown during the Veteran's remaining military service.  The 1989 report and the 1990 entry show that shortly before the Veteran's retirement from active service, he had no symptoms or disorders other than of his feet.  There is no evidence of complaints or findings of a hip disorder in service.  Accordingly, the Veteran's service treatment records are evidence against a finding of onset of chronic disorders of either hip, either knee, or either ankle during service.  Subsequent to the Veteran's retirement from the military, the first medical evidence of a bilateral hip disorder, bilateral knee disorder, and a bilateral ankle disorder was in 2004.  However, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Accordingly, lay evidence of symptomatology is pertinent to a claim for service connection.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993). 

However, in this case, the preponderance of evidence is against a finding that the Veteran had continuous symptoms of a hip, knee, or ankle disorders since his military service.  The claims that he filed shortly after service indicate that he knew of the availability of disability compensation benefits but he did not mention any symptoms of his hips, knees, or ankles at that time.  Moreover, the Veteran made no complaints to medical practitioners prior to 2004, with regard to his hips, knees, or ankles.  His vague reports during the February 2004 examination also tend to show that his symptoms had not been continuous since service.  

Additionally, there is no evidence that he had arthritis of either hip, either knee, or either ankle within one year of separation from active service.  As such, a bilateral hip disorder, a bilateral knee disorder, and a bilateral ankle disorder, may not be presumed to have incurred in the Veteran's military service.  §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. § 3.307, § 3.309.  

In summary, the preponderance of evidence is the Veteran's claims for entitlement to service connection for a bilateral hip disorder, a bilateral knee disorder, and a bilateral ankle disorder as they did not have onset during active service, were not caused by active service, were not caused or aggravated by the Veteran's service-connected bilateral hallux valgus and hammertoes, and arthritis in the knees, hips, and ankles did not manifest within one year of separation from active service.  Accordingly, there is no reasonable doubt to be resolved in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right hip disorder, to include as due to service-connected bilateral hallux valgus and hammertoes, is denied.  

Service connection for a left hip disorder, to include as due to service-connected bilateral hallux valgus and hammertoes, is denied.  

Service connection for a right knee disorder, to include as due to service-connected bilateral hallux valgus and hammertoes, is denied.  

Service connection for a left knee disorder, to include as due to service-connected bilateral hallux valgus and hammertoes, is denied.  

Service connection for a right ankle disorder, to include as due to service-connected bilateral hallux valgus and hammertoes, is denied.  

Service connection for a left ankle disorder, to include as due to service-connected bilateral hallux valgus and hammertoes, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


